                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 1 of 15




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEAH HANRAHAN,                                  Case No. 19-cv-00157-MMC
                                  8                      Plaintiff,
                                                                                         ORDER GRANTING IN PART AND
                                  9                v.                                    DENYING IN PART PLAINTIFF'S
                                                                                         MOTION FOR ATTORNEY'S FEES
                                  10     STATEWIDE COLLECTION, INC.,                     AND COSTS
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Leah Hanrahan’s (“Hanrahan”) “Motion for Attorney’s

                                  14   Fees and Costs,” filed March 25, 2021. Defendant Statewide Collection, Inc.

                                  15   (“Statewide”) has filed opposition, to which Hanrahan has replied. Having read and

                                  16   considered the papers submitted in support of and in opposition to the motion, the Court

                                  17   rules as follows.1

                                  18                                         BACKGROUND2
                                  19          After Hanrahan “incurred a medical debt with Mad River Hospital,” her “bill” was

                                  20   sent to Statewide for collection, whereupon Statewide sent her a collection letter, dated

                                  21   January 23, 2018. (See FAC ¶¶ 6-8; see also Compl. Ex. A.) According to Hanrahan,

                                  22   the collection letter was “false, deceptive and misleading” (see id. ¶ 9) to the extent it (1)

                                  23   “threaten[ed] that if a judgment [was] obtained against [her], it w[ould] be reported to each

                                  24   of Equifax, TransUnion and Experian, and . . . w[ould] remain there for seven years” (see

                                  25   id. ¶ 16), and (2) “implie[d] that after the seven years of negative reporting is complete,

                                  26
                                              1
                                  27              By order filed May 10, 2021, the Court took the matter under submission.

                                  28
                                              2
                                                  The following facts are taken from the First Amended Complaint (“FAC”).
                                            Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 2 of 15




                                  1    [Statewide] w[ould] then renew the judgment resulting in it reporting for an additional

                                  2    seven years” (see id. ¶ 19).

                                  3            Based on the above, Hanrahan, on January 9, 2019, filed the instant action,

                                  4    asserting two Counts, titled, respectively, “Violation of the Fair Debt Collection Practices

                                  5    Act [‘FDCPA’], 15 USC § 1692 et seq.” and “Violation of the Rosenthal Fair Debt

                                  6    Collection Practices Act [‘Rosenthal Act’], California Civil Code §§ 1788.17.”

                                  7            By order filed December 23, 2020, the Court granted in part and denied in part

                                  8    Hanrahan’s Motion for Partial Summary Judgment, finding Hanrahan was entitled to

                                  9    summary judgment on the issue of liability under the FDCPA and Rosenthal Act but was

                                  10   not entitled to summary judgment on the issue of statutory damages under either Act.

                                  11           On February 8, 2021, Hanrahan filed a Notice of Acceptance of Offer of Judgment,

                                  12   whereby she accepted Statewide’s offer, made on February 1, 2021, pursuant to Rule 68
Northern District of California
 United States District Court




                                  13   of the Federal Rules of Civil Procedure (“Rule 68 Offer”), to have judgment entered

                                  14   against it in the amount of $7,500. (See Doc. No. 82 (Not. of Acceptance of Offer); Doc.

                                  15   No. 82-1 (Rule 68 Offer).) In accordance therewith, the Court, by order issued later that

                                  16   same date, entered judgment against Statewide “in the amount of $7,500, exclusive of

                                  17   attorney’s fees and costs” and stated “fees and costs [would] be determined by the Court

                                  18   upon noticed motion.” (See Order, filed Feb. 8, 2021.)

                                  19                                          DISCUSSION

                                  20           By the instant motion, Hanrahan seeks an award of attorney’s fees in the amount

                                  21   of $62,846.25,3 as well as an award of costs in the amount of $3,135.05.

                                  22   //

                                  23

                                  24
                                               3
                                                In her Reply, Hanrahan states she seeks attorney’s fees in the amount of
                                       $62,898.75. (See Reply at 15:1-2.) Although Statewide, pointing to the Affidavit and
                                  25   Supplemental Affidavit of Time and Expense submitted on her behalf, notes Hanrahan
                                       has overstated by $252.50 the total amount of attorney’s fees sought, the Court notes
                                  26   those same affidavits contain, as to one entry, an error understating by $200 the amount
                                       of fees incurred (see Aff. of Time & Expense at 10 (calculating $2,000 in fees for 5.5
                                  27   hours expended on September 1, 2020, at an hourly rate of $400)), the net result being
                                       an overstatement in the amount of $52.50. In sum, as to fees, the amount Hanrahan
                                  28   actually seeks is $62,846.25.

                                                                                     2
                                             Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 3 of 15




                                  1    I.       Entitlement to Award

                                  2             Under the FDCPA, “any debt collector who fails to comply with its provisions is

                                  3    liable ‘in the case of any successful action . . . [for] the costs of the action, together with a

                                  4    reasonable attorney’s fee as determined by the court.’” See Camacho v. Bridgeport Fin.,

                                  5    Inc., 523 F.3d 973, 978 (9th Cir. 2008) (quoting 15 U.S.C. § 1692k(a)(3)). “The FDCPA’s

                                  6    statutory language makes an award of fees mandatory.” See id.

                                  7             In the instant action, Statewide, in opposing Hanrahan’s motion, is “not . . .

                                  8    argu[ing] that [Hanrahan] should be denied all fees and costs requested,” but, rather, that

                                  9    the amount claimed is not reasonable; in particular, according to Statewide, such sum

                                  10   exceeds what was “required to vindicate [Hanrahan’s] alleged injuries.” (See Opp. at

                                  11   10:18-21.)4 The Court thus turns to the issue raised by Statewide’s challenge.

                                  12   II.      Amount of Attorney’s Fees
Northern District of California
 United States District Court




                                  13            To determine the amount of attorney’s fees to be awarded, a district court first

                                  14   must calculate a “lodestar” amount “by multiplying the number of hours the prevailing

                                  15   party reasonably expended on the litigation by a reasonable hourly rate.” See Camacho,

                                  16   523 F.2d at 978 (internal citation omitted). “Although in most cases, the lodestar figure is

                                  17   presumptively a reasonable fee award, the district court may, if circumstances warrant,

                                  18   adjust the lodestar to account for other factors which are not subsumed within it.” See id.

                                  19   (internal citation omitted).

                                  20            A.     Total Hours

                                  21            Here, Hanrahan seeks attorney’s fees for 127.95 hours of work completed by

                                  22   attorney Daniel Zemel (“Zemel”) and 27.45 hours of work completed by attorney

                                  23   Elizabeth Apostola (“Apostola”).5

                                  24

                                  25           In light thereof, the Court does not address herein Statewide’s assertion that the
                                                4

                                       Court “ha[s] the authority” to “den[y] all fees and costs.” (See id. at 10:18-19; see also id.
                                  26   at 10:11-17.)
                                                5
                                  27           The number of hours for Zemel and Apostola are calculated using the above-
                                       referenced Affidavit and Supplemental Affidavit of Time and Expense, adjusted to reflect
                                  28   Hanrahan’s concession, in her Reply, that “it would be redundant to bill for [two
                                       attorneys’] time for th[e] task” performed on July 8, 2019, and July 23, 2019 (see Reply at
                                                                                     3
                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 4 of 15




                                  1                   1.     Categorical Challenges

                                  2             At the outset, Statewide contends various hours for which Hanrahan seeks

                                  3    attorney’s fees should not, as a categorical matter, be awarded. As set forth below, the

                                  4    Court is not persuaded.

                                  5                          (1)     Attorney’s Fees Incurred Prior to Admission Pro Hac Vice

                                  6             Statewide argues no fees should be awarded for any work completed by out-of-

                                  7    state counsel Zemel and Apostola prior to their admission pro hac vice in the instant

                                  8    action on May 23, 2019, and February 4, 2021, respectively.

                                  9             To practice before this Court, “an attorney must be a member of the bar of this

                                  10   Court,” and to be eligible for such membership, “an attorney must be an active member in

                                  11   good standing of the State Bar of California.” See Civ. L.R. 11-1(a)-(b). “An attorney

                                  12   who is not a member of the bar of this Court,” however, “may apply to appear pro hac
Northern District of California
 United States District Court




                                  13   vice in a particular action in this district.” See id. 11-3(a). Although “[f]ailure . . . to

                                  14   properly and timely secure pro hac vice admission . . . [is] a sufficient reason to deny [an]

                                  15   application for attorneys’ fees,” see Idaho Sporting Cong., Inc. v. Alexander, 23 F. App’x

                                  16   713, 714 (9th Cir. 2001), the Ninth Circuit has held there are two instances in which a

                                  17   party may recover fees for work performed by an out-of-state attorney who has not

                                  18   secured pro hac vice admission: (1) where “the attorney at issue would have certainly

                                  19   been permitted to appear pro hac vice as a matter of course had he or she applied,” or

                                  20   (2) where the attorney’s “conduct did not rise to the level of ‘appearing’ before the . . .

                                  21   court,” see Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 822-823 (9th Cir.

                                  22   2009).

                                  23            Although, as noted, Statewide challenges the pre-admission hours sought for both

                                  24   attorneys, it only discusses the hours attributed to Apostola and, in so doing, only

                                  25   addresses the second of the above-referenced exceptions; in particular, according to

                                  26
                                  27   7:11-13), and her conceded error in attributing to Apostola, rather than Zemel, 0.4 hours
                                       spent on October 25, 2019, for a “Conference with Court[] and preparation” (see Aff. of
                                  28   Time & Expense at 6; see also Reply at 14:20-23).

                                                                                        4
                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 5 of 15




                                  1    Statewide, Apostola’s participation in the case constituted, from the outset, an

                                  2    appearance. As Hanrahan points out, however, Zemel, fairly early in the proceedings,

                                  3    and Apostola, eventually, applied for and were granted leave to appear pro hac vice in

                                  4    the instant action, and there is no reason to believe they would not have been admitted

                                  5    “as a matter of course” had they applied at the outset of the litigation. See Santiago v.

                                  6    Equable Ascent Fin., No. C 11-3158 CRB, 2013 WL 3498079, at *4 & n.3 (N.D. Cal. July

                                  7    12, 2013) (holding plaintiff could recover fees for work completed by out-of-state attorney

                                  8    prior to attorney’s admission pro hac vice; noting attorney “was ‘eligible’ for pro hac vice

                                  9    admission” as matter of course).

                                  10          Consequently, Hanrahan is entitled to recover reasonable attorney’s fees for work

                                  11   completed by Zemel and Apostola prior to their admission pro hac vice.

                                  12                        (2)     Attorney’s Fees Incurred for Motion to Compel
Northern District of California
 United States District Court




                                  13          Statewide argues Hanrahan “needlessly incurred” fees in connection with her

                                  14   Motion to Compel, filed January 6, 2020, because, according to Statewide, the motion

                                  15   was “procedurally-defunct and summarily-denied” (see Opp. at 10:27-11:1) for failure to

                                  16   comply with “the Court’s local rules regarding motion practice” (see id. at 4:12-15).

                                  17   Contrary to Statewide’s characterization of said ruling, however, the reason for the denial

                                  18   was not a failure to comply with a local rule of this District, or any order by this Court, but,

                                  19   rather, with a standing order of the Magistrate Judge to whom the motion was referred

                                  20   after the motion was filed. (See Doc. No. 46 at 1:13-19 (denying motion to compel,

                                  21   without prejudice, for failure to present arguments contained therein “by a joint letter

                                  22   brief”; attaching Standing Order).)

                                  23          As Hanrahan, at the time she filed the Motion to Compel, would not have been

                                  24   aware of a need to comply with the above-referenced standing order, she is entitled to

                                  25   recover reasonable attorney’s fees incurred in connection with that motion.

                                  26                        (3)     Attorney’s Fees Incurred After August 3, 2020 Offer

                                  27          Statewide argues no fees should be awarded for work completed after August 3,

                                  28   2020, the date on which Statewide offered to settle the instant action for a total of
                                                                                      5
                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 6 of 15




                                  1    $25,000, because such amount, according to Statewide, was roughly equal to the sum of

                                  2    Hanrahan’s damages and reasonable attorney’s fees and costs incurred as of that date.

                                  3    (See Opp. at 11:6-12.)

                                  4           Statewide’s determination of Hanrahan’s reasonable attorney’s fees incurred as of

                                  5    August 3, 2020, however, reflects Statewide’s above-described arguments, specifically,

                                  6    that Hanrahan is not entitled to recover fees for work completed prior to her attorneys’

                                  7    admission pro hac vice or for work performed in connection with her Motion to Compel

                                  8    (see Opp. at 10:27-11:12), both of which arguments the Court, as discussed above, has

                                  9    rejected.

                                  10          Consequently, Hanrahan is entitled to recover reasonable attorney’s fees incurred

                                  11   after August 3, 2020.

                                  12                        (4)     Attorney’s Fees Incurred After Rule 68 Offer
Northern District of California
 United States District Court




                                  13          Statewide argues no fees should be awarded for work completed after Hanrahan’s

                                  14   receipt of its Rule 68 Offer on February 1, 2021, and opportunity to review it later that

                                  15   date, because, according to Statewide, the offer’s terms limited Hanrahan’s recovery of

                                  16   attorney’s fees to fees incurred as of that time.

                                  17          The Rule 68 Offer states, in relevant part, as follows:

                                  18          Defendant STATEWIDE COLLECTION, INC. offers to pay Plaintiff LEAH
                                              HANRAHAN the total sum of Seven Thousand Five Hundred Dollars
                                  19          ($7,500), exclusive of attorney’s fees and costs incurred in this action,
                                              which fees and costs shall be determined by the Court upon noticed motion.
                                  20

                                  21   (See Doc. No. 82-1.)

                                  22          A settlement offer may be conditioned upon a total or partial waiver of attorney’s

                                  23   fees, but “[a]ccepting such an offer constitutes waiver . . . only if the waiver is ‘clear and

                                  24   unambiguous.’” See Guerrero v. Cummings, 70 F.3d 1111, 1113 (9th Cir. 1995) (internal

                                  25   citation omitted). “The usual rules of contract construction apply to interpreting the terms

                                  26   of a Rule 68 settlement offer.” See id. (internal quotation and citation omitted).

                                  27          Here, contrary to Statewide’s assertion, the language of the Rule 68 Offer does

                                  28   not clearly and unambiguously limit recovery to fees incurred up to the time the offer was
                                                                                      6
                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 7 of 15




                                  1    made.6 Rather, the Rule 68 Offer here, in contrast to offers federal courts have found

                                  2    clearly and unambiguously limited recovery to fees incurred as of the time those offers

                                  3    were made, can reasonably be understood to include attorney’s fees incurred throughout

                                  4    the course of the litigation. See, e.g., Guerrero, 70 F.3d at 1113 (finding Rule 68 Offer

                                  5    clear and unambiguous where offer provided for reasonable attorney’s fees and costs

                                  6    “incurred by this plaintiff prior to the date of this offer in an amount to be set by the court”

                                  7    (emphasis in original)); Pearson v. Nat’l Credit Sys., Inc., No. CV 10-526-PHX-MHM,

                                  8    2010 WL 5146805, at *3 (N.D. Cal. Dec. 13, 2010) (finding Rule 68 Offer clear and

                                  9    unambiguous where offer provided for “[p]laintiff’s costs and reasonable attorney fees

                                  10   now accrued” (emphasis in original)). Indeed, as Hanrahan points out, language used in

                                  11   an offer in all material respects identical to the offer here at issue has been found

                                  12   insufficient to “place a limit on post-judgment fees.” See Scott v. Fed. Bond & Collection
Northern District of California
 United States District Court




                                  13   Serv., Inc., No. 10-cv-02825-LHK, 2011 WL 3652531, at *2 (N.D. Cal. Aug. 19, 2011)

                                  14   (considering Rule 68 offer stating “[p]laintiff [is] to be awarded her reasonable attorney’s

                                  15   fees and costs incurred in this action”; distinguishing Rule 68 offer providing for attorney’s

                                  16   fees and costs “through the date of this offer” (internal citations omitted)).

                                  17          Consequently, Hanrahan is entitled to recover reasonable attorney’s fees incurred

                                  18   after the Rule 68 Offer was made.

                                  19                         (5)    Attorney’s Fees Incurred in Connection with Reply

                                  20          In her Reply, Hanrahan requests additional attorney’s fees be awarded for

                                  21   preparation of the Reply and, in support thereof, has submitted a Supplemental Affidavit

                                  22   of Time and Expense. (See Reply at 12:5-6.)

                                  23          Statewide objects to the Supplemental Affidavit as “new evidence” improperly

                                  24   submitted with the Reply that “should not be considered.” (See Def.’s Objs. to Reply

                                  25

                                  26
                                              6
                                                  To the extent Statewide may be arguing Rule 68 itself limits Hanrahan’s
                                       recoverable fees and costs to those incurred as of the time of the offer (see Opp. at
                                  27   17:11-16 (quoting Rule 68 and emphasizing “with costs then accrued”)), the case to
                                       which it cites, Marek v. Chesny, 473 U.S. 1 (1985), does not so hold, and, indeed, the
                                  28   plaintiff therein had rejected the Rule 68 offer, see id. at 4.

                                                                                      7
                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 8 of 15




                                  1    Evid. at 3:21-24 (internal citation omitted).) Courts, however, “routinely consider the

                                  2    amount of hours worked through the reply brief in considering a motion for attorneys’

                                  3    fees,” and, in so doing, “may properly consider” evidence submitted with the reply “to

                                  4    substantiate the attorney time spent on the reply brief.” See Rodgers v. Fitzgerald, No.

                                  5    14-CV-00985-DMR, 2016 WL 4658974, at *6, *8 (N.D. Cal. Sept. 7, 2016) (collecting

                                  6    cases).

                                  7           Consequently, the Court, in resolving the instant motion, will consider the

                                  8    Supplemental Affidavit of Time and Expense submitted on Hanrahan’s behalf.7

                                  9                  2.     Challenges to Specific Hours

                                  10          The Court next turns to specific hours that Statewide challenges as unreasonably

                                  11   spent. As set forth below, those challenges essentially fall into four separate groups.

                                  12                        (1)    Redundant Work
Northern District of California
 United States District Court




                                  13          Statewide challenges a number of hours on the ground those hours are redundant,

                                  14   as they reflect work completed by both Zemel and Apostola on the same task for which,

                                  15   according to Statewide, only one attorney was necessary. (See, e.g., Opp. at 12:25-13:2

                                  16   (5/6/19 – Zemel & Apostola – 1.6 hrs – “Drafting motion to amend complaint and FAC”);

                                  17   id. at 13:7-11 (6/3/19 – Zemel & Apostola – 0.4 hrs – “Reviewing Court’s order regarding

                                  18   amendment”); id. at 14:14-17 (8/12/19 – Zemel & Apostola – 0.4 hrs – “Review

                                  19   Declaration from Transunion; send to OPC; email Experian and Equifax”).)8

                                  20          “[A] court may reduce the number of hours awarded because the lawyer

                                  21   performed unnecessarily duplicative work.” Moreno v. City of Sacramento, 534 F.3d

                                  22   1106, 1112 (9th Cir. 2008). “It is not uncommon and indeed is often necessary,”

                                  23   however, “for several attorneys to review the same [c]ourt order, or for several attorneys

                                  24
                                              7
                                  25            Statewide has raised, in addition to the above-referenced objection, a number of
                                       objections to evidence submitted by Hanrahan. To the extent the Court has relied on any
                                  26   such evidence herein, the objection(s) thereto are overruled. To the extent the Court has
                                       not relied on such evidence, the Court does not reach the objection(s).
                                  27          8
                                                Specific hours challenged by Statewide are identified using the following format:
                                  28   date of time entry – attorney(s) – total hours spent – description of work performed.

                                                                                    8
                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 9 of 15




                                  1    to edit the same document”; of course, the billed hours must still be “reasonable.” See

                                  2    Doe v. Prudential Ins. Co. of Am., 258 F. Supp. 3d 1089, 1096 (C.D. Cal. 2017); see also

                                  3    Kim v. Fujikawa, 871 F.2d 1427, 1435 n.9 (9th Cir. 1989) (noting, “the participation of

                                  4    more than one attorney does not necessarily constitute an unnecessary duplication of

                                  5    effort”).

                                  6            Here, the Court finds it appropriate to exclude the following hours for the reason

                                  7    that the tasks performed do not appear to have required more than one attorney to

                                  8    perform them: (1) the entirety of the 0.2 hours spent by Apostola on August 12, 2019,

                                  9    described as “Review Declaration from TransUnion; sent to OPC; email Experian and

                                  10   Equifax,” given Zemel’s identical time entry for the same task (see Aff. of Time &

                                  11   Expense at 5); (2) the entirety of the 0.3 hours spent by Apostola on September 16,

                                  12   2019, described as “Email w/OPC re: Rule 37 letter,” given Zemel’s identical time entry
Northern District of California
 United States District Court




                                  13   for the same task (see id.); and (3) the entirety of the 0.2 hours spent by Apostola on

                                  14   January 4, 2021, described as “Email w/OPC re: upcoming conference,” given Zemel’s

                                  15   identical time entry for the same task (see id. at 11).

                                  16           The Court finds the remaining hours challenged by Statewide were not redundant.9

                                  17                         (2)    Excessive Hours Worked

                                  18           Statewide challenges a number of hours as excessive in light of the nature of the

                                  19   work completed. (See, e.g., Opp. at 13:3-6 (5/22/19 – Apostola – 0.8 hrs – “Drafting pro

                                  20   hac admission application and sending to local counsel”); id. at 14:5-9 (8/11/19 – Zemel –

                                  21   1.2 hrs – “Review Experian response subpoena”).)

                                  22           In that regard, the Court finds it appropriate to reduce or exclude the following

                                  23   hours challenged by Statewide: (1) 0.5 of the 0.8 hours spent by Apostola on May 22,

                                  24   2019, in completing a one-page form application for admission pro hac vice (see Aff. of

                                  25
                                               9
                                  26           To the extent Statewide challenges specific hours on multiple grounds, the Court
                                       has considered all such grounds in determining whether the hours are reasonable, and, if
                                  27   the Court has not accepted the challenge on one of the asserted grounds and has
                                       accepted it on another, the Court has identified those challenged hours in the section
                                  28   covering the alternative ground.

                                                                                      9
                                        Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 10 of 15




                                  1    Time & Expense at 2); (2) 0.1 of the 0.2 hours spent by Zemel, as well as the entirety of

                                  2    the 0.2 hours spent by Apostola, on June 3, 2019, reviewing the Court’s order granting

                                  3    Hanrahan’s Motion for Leave to Amend Complaint, in that the Court signed the two-

                                  4    sentence proposed order submitted by Hanrahan (see id. at 3; see also Order, filed June

                                  5    3, 2019); (3) 0.1 of the 0.3 hours spent by Zemel, as well as 0.1 of the 0.3 hours spent by

                                  6    Apostola, on January 10, 2020, in reviewing Magistrate Judge Kim’s Standing Order and

                                  7    one-page order denying Hanrahan’s motion to compel (see Aff. of Time & Expense at 7;

                                  8    see also Doc. No. 46); (4) 0.4 of the 1 hour spent by Apostola on March 9, 2020,

                                  9    updating a joint case management statement with Zemel, who spent 0.3 hours (see Aff.

                                  10   of Time & Expense at 8; see also Doc. No. 49 ([Third] Revised Joint Case Management

                                  11   Statement)); (5) 3 of the 4 hours spent by Apostola on September 4, 2020, drafting and

                                  12   editing Hanrahan’s motion for summary judgment (see Aff. of Time & Expense at 10) with
Northern District of California
 United States District Court




                                  13   Zemel, who spent 21 hours (see id.), and which motion included a separately-filed

                                  14   “Statement of Undisputed Material Facts” that, contrary to Hanrahan’s assertion, she did

                                  15   not “need[] to prepare” (see Reply at 9:3-6); and (6) 0.1 of the 0.2 hours spent by Zemel

                                  16   on September 11, 2020, in reviewing a three-sentence docket entry stating a previously

                                  17   scheduled status conference would be conducted by telephone (see Aff. of Time &

                                  18   Expense at 10; see also Reply at 9:7-8; Doc. No. 55 (Clerk’s Notice)).

                                  19          The Court finds the remaining hours challenged by Statewide were not excessive.

                                  20                        (3)    Ministerial Work

                                  21          Statewide challenges the total 0.6 hours spent by Apostola on June 14, 2019, and

                                  22   June 20, 2019, in “[p]reparing [a] hard copy of discovery for mailing” and “serv[ing] [a]

                                  23   subpoena to CRAs [Credit Rating Agencies],” respectively, on the ground that the tasks

                                  24   are “ministerial” and thus can be completed by “a legal assistant or secretary.” (See Opp.

                                  25   at 13:12-20.)

                                  26          “[P]urely clerical or secretarial tasks should not be billed at a paralegal [or

                                  27   lawyer’s] rate, regardless of who performs them.” Davis v. City & Cty. of S.F., 976 F.2d

                                  28   1536, 1543 (9th Cir. 1992) (alteration in original) (quoting Missouri v. Jenkins, 491 U.S.
                                                                                     10
                                        Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 11 of 15




                                  1    274, 288 n.10 (1989)), opinion vacated in part on other grounds, 984 F.2d 345 (9th Cir.

                                  2    1993). Such clerical tasks include serving and filing papers, see id., as well as organizing

                                  3    documents, see Nadarajah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009).

                                  4          Although Hanrahan states the above-referenced tasks entailed “draft[ing] up a

                                  5    cover letter for the mailing,” “ensuring all documents were properly put together,” and

                                  6    contacting subpoena recipients “to ensure they could provide the necessary production”

                                  7    (see Reply at 6:22-7:2, 7:4-5), the Court finds those tasks as well are more appropriately

                                  8    performed by a secretary or, at most, a paralegal,10 and, accordingly, will exclude the

                                  9    entirety of the above-referenced 0.6 hours.

                                  10                       (4)    Inadequately Documented Work

                                  11         Statewide challenges a few claimed hours as being “inadequately documented.”

                                  12   (See Opp. at 14:1-4 (8/9/19 – Zemel – 0.3 hrs – “Conference”); see also, e.g., id. at
Northern District of California
 United States District Court




                                  13   14:10-13 (8/12/19 – Zemel & Apostola – 0.4 hrs – “Review Court Orders”).)

                                  14         A court may reduce the number of hours awarded where the descriptions of those

                                  15   hours “are too vague for the [c]ourt to assess [their] reasonableness.” See Primero

                                  16   Garcia v. Barr, 484 F. Supp. 3d 750, 757 (N.D. Cal. 2020).

                                  17         Here, the Court finds it appropriate to exclude the following hours challenged by

                                  18   Statewide: (1) the entirety of the 0.3 hours spent by Zemel on August 9, 2019, described

                                  19   as “Conference,” given the 0.3 hours Zemel spent that same date with the description

                                  20   “Calling OPC and court re: conference” (see Aff. of Time & Expense at 4); and (2) the

                                  21   entirety of the 0.4 total hours spent by Zemel and Apostola on August 12, 2019,

                                  22   reviewing unspecified “Court Orders” (see id. at 4-5).

                                  23                3.     Conclusion: Total Hours

                                  24         In sum, having reviewed the Affidavit and Supplemental Affidavit of Time and

                                  25   Expense submitted by Hanrahan, as well as the record in the instant action, the Court will

                                  26
                                  27         10
                                               Hanrahan has not submitted a claim for any work performed by a paralegal, and
                                  28   the Court has not otherwise been provided with an hourly rate for paralegals.

                                                                                     11
                                        Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 12 of 15




                                  1    exclude 0.8 hours for Zemel and 5.7 hours for Apostola as not having been reasonably

                                  2    expended in litigating the instant action and finds the remaining hours were reasonably

                                  3    expended, specifically, 127.15 hours for Zemel and 21.75 hours for Apostola.

                                  4           The Court next turns to the issue of the reasonable hourly rate of compensation for

                                  5    Zemel and Apostola.

                                  6           B.      Hourly Rate
                                  7           A reasonable hourly rate “is the rate prevailing in the community for similar work

                                  8    performed by attorneys of comparable skill, experience, and reputation.” See Camacho,

                                  9    523 F.3d at 979 (internal quotation and citation omitted). “[T]he relevant community is

                                  10   the forum in which the district court sits.” Id.

                                  11          In moving for an award of attorney’s fees, the movant bears the burden “to

                                  12   produce satisfactory evidence—in addition to the attorney’s own affidavits—that the
Northern District of California
 United States District Court




                                  13   requested rates are in line with those prevailing in the community for similar services by

                                  14   lawyers of reasonably comparable skill, experience and reputation”; “[a]ffidavits of the

                                  15   plaintiffs’ attorney[s] and other attorneys regarding prevailing fees in the community, and

                                  16   rate determinations in other cases . . . are satisfactory evidence of the prevailing market

                                  17   rate.” See Camacho, 523 F.3d at 980 (alterations in original) (internal citations omitted).

                                  18   The opposing party, in turn, “has a burden of rebuttal that requires submission of

                                  19   evidence to the district court challenging the accuracy and reasonableness of the . . .

                                  20   facts asserted by the prevailing party in its submitted affidavits.” See id. (alteration in

                                  21   original) (internal citation omitted).

                                  22          Here, Hanrahan seeks an award at the hourly rates of $400 for Zemel, who has

                                  23   been practicing law since 2014 (see Decl. of Daniel Zemel (“Zemel Decl.”) ¶¶ 5, 9), and

                                  24   $425 for Apostola, who has been practicing law since 2006 (see Decl. of Elizabeth

                                  25   Apostola (“Apostola Decl.”) ¶¶ 4-5). In support thereof, Hanrahan (1) has submitted

                                  26   declarations from both attorneys; (2) points to the $425 median hourly rate for consumer

                                  27   lawyers in San Francisco, as reported in the “United States Consumer Law Attorney Fee

                                  28   Survey Report” for 2017-2018, see Zemel Decl. Ex. 3 (United States Consumer Law
                                                                                      12
                                        Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 13 of 15




                                  1    Attorney Fee Survey Report (2017-2018)) at 236,11 as well as the hourly rates reported

                                  2    for various years of experience in the “Laffey Matrix,” see Zemel Decl. Ex. 2 (Laffey

                                  3    Matrix),12 which matrix, Hanrahan contends, should be increased by 9% to reflect rates

                                  4    appropriate for the Bay Area; and (3) cites to seven FDCPA cases, decided in this District

                                  5    between 2014 and 2017 (see Mot. at 10:19-11:13).

                                  6          Although Statewide agrees the appropriate hourly rate for Zemel is $400, it argues

                                  7    the appropriate hourly rate for Apostola likewise is $400, rather than the requested $425.

                                  8    (See Opp. at 20:25-26, 21:1-2; Decl. of Mark Ellis ¶ 9.) With respect to Zemel, the Court,

                                  9    having reviewed the evidence submitted, agrees a $400 hourly rate is reasonable. With

                                  10   respect to Apostola, the Court, as set forth below, agrees with Statewide that a $400

                                  11   hourly rate is reasonable.

                                  12         Although Apostola has been practicing law for approximately 14 years, it was only
Northern District of California
 United States District Court




                                  13   in “the last five years” that she developed experience with FDCPA litigation. (See

                                  14   Apostola Decl. ¶ 5.) Given such circumstance, the United States Consumer Law

                                  15   Attorney Fee Survey Report, which as well as being cited by Hanrahan, has been

                                  16   considered by a number of district courts “to be valid evidence of prevailing hourly rates

                                  17   in FDCPA . . . cases,” see Klein v. L. Offs. of D. Scott Carruthers, No. C15-00490 CRB,

                                  18   2015 WL 3626946, at *3 (N.D. Cal. June 10, 2015), supports an award using an hourly

                                  19   rate of $400 rather than $425, see Zemel Decl. Ex. 3 at 236-37 (listing $250 average

                                  20   hourly rate for San Francisco counsel with 3 to 5 years of experience practicing

                                  21

                                  22         11
                                                 Although Hanrahan states the median hourly rate for consumer lawyers in San
                                  23   Francisco is $425, the Court notes the above-referenced report states the median hourly
                                       rate is $450. See id. at 236.
                                  24         12
                                                  The Laffey Matrix “is an inflation-adjusted grid of hourly rates for lawyers of
                                  25   varying levels of experience in Washington, D.C.,” see Prison Legal News v.
                                       Schwarzenegger, 608 F.3d 446, 454 (9th Cir. 2010), and, given said geographic focus,
                                  26   the Court does not consider it herein, see id. (finding district court did not abuse
                                       discretion in declining to use Laffey Matrix to determine appropriate hourly rates for San
                                  27   Francisco-based counsel; noting, “[i]t is questionable whether the matrix is a reliable
                                       measure of rates even in Alexandria, Virginia, just across the river from the nation’s
                                  28   capital”).

                                                                                   13
                                         Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 14 of 15




                                  1    consumer law and $425 average hourly rate for San Francisco counsel with 6 to 10 years

                                  2    of experience practicing consumer law). Moreover, recent FDCPA cases in this District

                                  3    are in accord with such an award. See Brady v. Patenaude & Felix, No. 18-CV-07305-

                                  4    NC, 2019 WL 5535772, at *2 (N.D. Cal. Oct. 25, 2019) (finding, in FDCPA action, hourly

                                  5    rates of $375 and $475 for attorneys with over 12 years and 22 years of experience,

                                  6    respectively, were reasonable); Garcia v. Stanley, No. 14-CV-01806-BLF, 2017 WL

                                  7    897429, at *4 (N.D. Cal. Mar. 7, 2017) (finding, in FDCPA action, hourly rates of $400

                                  8    and $500 for attorneys with 9 years and 19 years of experience specializing in consumer

                                  9    credit litigation, respectively, were reasonable).

                                  10          C.     Conclusion: Amount of Attorney’s Fees
                                  11          Based on the foregoing, the product of the number of hours and the hourly rates

                                  12   results in a lodestar figure of $59,560.13
Northern District of California
 United States District Court




                                  13          A “district court can,” however, “impose a small reduction, no greater than 10

                                  14   percent—a ‘haircut’—based on its exercise of discretion and without a more specific

                                  15   explanation.” See Moreno v. City of Sacramento, 534 F.3d 1106, 1122 (9th Cir. 2008).

                                  16   Here, given the relative size of the lodestar as compared with the settlement amount, the

                                  17   Court finds it appropriate to impose a 10% reduction and, accordingly, will award

                                  18   Hanrahan $53,604 in attorney’s fees.

                                  19   III.   Amount of Costs

                                  20          Hanrahan seeks costs in the total amount of $3,135.05. In response, Statewide

                                  21   argues the Court should only award the “$3,024.60 in costs incurred as of August 3,

                                  22   2020,” the date on which Statewide offered to settle the instant action for a total of

                                  23   $25,000. (See Opp. at 11:6-9.)

                                  24          At the outset, the Court notes that $30.60 of the $110.7 in costs Statewide seeks

                                  25   to exclude appear to have been incurred prior to August 3, 2020 (see Zemel Decl. ¶¶ 30-

                                  26
                                  27          13
                                                This sum is calculated as follows: (127.15 hours for Zemel x $400 hourly rate) +
                                  28   (21.75 hours for Apostola x $400 hourly rate).

                                                                                     14
                                        Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 15 of 15




                                  1    31; id. Exs. 11-12); indeed, the only cost listed by Hanrahan after that date is $79.85 “for

                                  2    UPS expenses for delivery to the Court,” incurred on September 9, 2020 (see id. ¶ 29;

                                  3    see also id. Ex. 10). Further, as discussed above, the Court declines to limit the recovery

                                  4    of attorney’s fees to those incurred as of August 3, 2020, and, for the same reasons,

                                  5    declines to limit recoverable costs to that date as well.

                                  6           Accordingly, having reviewed the evidence submitted by Hanrahan, the Court finds

                                  7    the costs she seeks were reasonably incurred, and, consequently, will award costs in the

                                  8    amount of $3,135.05.

                                  9                                           CONCLUSION

                                  10          For the reasons stated above, Hanrahan’s Motion for Attorney’s Fees and Costs is

                                  11   hereby GRANTED in part and DENIED in part, and Hanrahan is awarded attorney’s fees

                                  12   in the amount of $53,604, together with costs in the amount of $3,135.05, for a total of
Northern District of California
 United States District Court




                                  13   $56,739.05.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: June 14, 2021
                                                                                                   MAXINE M. CHESNEY
                                  17                                                               United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    15
